Case 2:18-cv-05582-PJW Document 26 Filed 06/01/20 Page 1 of 1 Page ID #:655



  1 ANDREW T. KOENIG, State Bar No. 158431
    Attorney at Law
  2 93 S. Chestnut Street, Suite 208
    Ventura, California 93001
  3 Telephone: (805) 653-7937
    Facsimile: (805) 653-7225
  4 E-Mail: andrewtkoenig@hotmail.com
  5   Attorney for Plaintiff Nellie Lindsay
  6
                           UNITED STATES DISTRICT COURT
  7                       CENTRAL DISTRICT OF CALIFORNIA
                                 WESTERN DIVISION
  8
  9   NELLIE LINDSAY,            ) CASE NO. CV 18-05582-AB(PJW)
                                 )
 10                              )
          Plaintiff,                 XXXXXXX ORDER
                                 ) [PROPOSED]
 11                              ) AWARDING ATTORNEY’S
              v.                 ) FEES AND COSTS PURSUANT
 12                              ) TO THE EQUAL ACCESS TO
                                 ) JUSTICE ACT, 28 U.S.C.
 13   ANDREW SAUL,              ) § 2412(d), AND COURT COSTS
      COMMISSIONER OF THE SOCIAL) PURSUANT TO
 14   SECURITY ADMINISTRATION, ) 28 U.S.C. § 1920
                                 )
 15       Defendant.             )
                                 )
 16
 17       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
 18   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
 19   Justice Act in the amount of SIX-THOUSAND SIX-HUNDRED EIGHTY-ONE
 20   DOLLARS and TEN CENTS ($6,681.10), as authorized by 28 U.S.C. § 2412(d),
 21   and Court costs in the amount of FOUR-HUNDRED DOLLARS and NO CENTS,
 22   pursuant to 28 U.S.C. § 1920, subject to the terms of the Stipulation.
 23   Dated: June 1, 2020
 24                             __________________________________________
                                UNITED STATES MAGISTRATE JUDGE
 25                              Patrick J. Walsh
 26
 27
 28

                                                1
